IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00397-CV

                                  EX PARTE C.C.M.



                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. 08-17260-CV


                           MEMORANDUM OPINION


       The parties have filed a joint motion to reverse the trial court’s judgment and

render judgment denying the relief sought by appellee in his petition for expunction.

See TEX. R. APP. P. 42.1(a)(2)(A). In accordance with the parties’ agreement as expressed

in their joint motion, we reverse the judgment of the trial court and render judgment

that appellee take nothing by his suit.



                                                      FELIPE REYNA
                                                      Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Reversed and rendered
Opinion delivered and filed January 21, 2009
[CV06]